                 Case 1:21-cv-05009-LLS Document 12 Filed 06/09/21 Page 1 of 11
-> ;-;   f GIN   :~ LCase 1:21-cv-05009-LLS
                                         Document 4 Filed 06/07/21 Page 1 of 11


                                                                                         · lSDC SD)l\'
                                     UNITED STATES DISTRICT COURT                        ·:cooCT MENT
                                    SOUTHERN DISTRICT OF NEW YORK                         ELLLTRO~I C \LLY FILED
                                                                                          DOC #:
                                                                                          DA Tf F-IL_E_D_
                                                                                                        : _ 6~/ -, /-~- [-
           SECURITIES AND EXCHANGE
           COMMISSION,

                                                Plaintiff,
                                                                    Case No. 1:21-CV-05009
                                                                    U:!::i)
                                     v.

           CHAD CALICE, et al.,

                                                Defendants.



                          FINAL JUDGMENT AS TO DEFENDANT HOLLY HAND

                 The Securities and Exchange Commission having filed a Complaint and Defendant Holly

          Hand ("Defendant") having entered a general appearance; consented to the Court's jurisdiction

          over Defendant and the subject matter of this action; consented to entry of this Final Judgment

          without admitting or denying the allegations of the Complaint (except as to jurisdiction and

          except as otherwise provided herein in paragraph VII); waived findings of fact and conclusions

          of law; and waived any right to appeal from this Final Judgment:

                                                             I.

                  IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

          permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

          Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. § 78j(b )] and Rule 106-5

          promulgated thereunder [17 C.F.R. § 240.106-5] , by using any means or instrumentality of

          interstate commerce, or of the mails, or of any facility of any national securities exchange, in

          connection with the purchase or sale of any security:
       Case 1:21-cv-05009-LLS Document 12 Filed 06/09/21 Page 2 of 11
         Case 1:21-cv-05009-LLS Document 4 Filed 06/07/21 Page 2 of 11




        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

                                                 II.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 III.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently restrained and enjoined from violating Section l 7(a) of the Securities

Act of 1933 [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any means or

instruments of transportation or communication in interstate commerce or by use of the mails,

directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements

                made, in light of the circumstances under which they were made, not misleading;

                or



                                                  2
      Case 1:21-cv-05009-LLS Document 12 Filed 06/09/21 Page 3 of 11
          Case 1:21-cv-05009-LLS Document 4 Filed 06/07/21 Page 3 of 11




       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                V.

               IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

shall pay a civil penalty in the amount of $103,875 to the Securities and Exchange Commission

pursuant to Section 21A of the Exchange Act [15 U.S.C. § 78u-1]. Defendant shall make this

payment in four installments, paid to the Commission according to the following schedule: (1)

$25 ,968.75 , within 10 days of entry of this Final Judgment; (2) $25,968.75, within 90 days of

entry of this Final Judgment; (3) $25,968.75, within 180 days of entry of this Final Judgment;

and (4) $25,968.75 within 270 days of entry of this Final Judgment. Payments shall be deemed

made on the date they are received by the Commission and shall be applied first to post-

judgment interest, which accrues pursuant to 28 U.S.C. § I 961 on any unpaid amounts due after

10 days of the entry of Final Judgment. Prior to making the final payment set forth herein,

Defendant shall contact the staff of the Commission for the total amount of post-judgment

interest due, which shall be added to the principal amount of the final payment. If Defendant

fails to make any payment by the date and/or in the amount set forth in the foregoing schedule,

all outstanding payments due under this Final Judgment, including post-judgment interest, less



                                                 3
         Case 1:21-cv-05009-LLS Document 12 Filed 06/09/21 Page 4 of 11
           Case 1:21-cv-05009-LLS Document 4 Filed 06/07/21 Page 4 of 11




the amount of any payments received by the Commission, shall become due and payable

immediately at the discretion of the staff of the Commission without further application to the

Court.

         Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier's check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

         Enterprise Services Center
         Accounts Receivable Branch
         6500 South MacArthur Boulevard
         Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Holly Hand as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment. Defendant shall simultaneously transmit photocopies of

evidence of payment and case identifying information to the Commission's counsel in this

action. By making this payment, Defendant relinquishes all legal and equitable right, title, and

interest in such funds and no part of the funds shall be returned to Defendant. The Commission

shall send the funds paid pursuant to this Final Judgment to the United States Treasury.

Defendant shall pay post-judgment interest on any amounts due after 10 days of the entry of this

Final Judgment pursuant to 28 USC § 1961.

         The Commission may enforce the Court's judgment imposing the foregoing penalty by

the use of all collection procedures authorized by law, including the Federal Debt Collection

Procedures Act, 28 U.S.C. § 3001 et seq., and by moving for civil contempt for the violation of


                                                 4
         Case 1:21-cv-05009-LLS Document 12 Filed 06/09/21 Page 5 of 11
           Case 1:21-cv-05009-LLS Document 4 Filed 06/07/21 Page 5 of 11




any Court orders issued in this action.

                                                VI.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                VII.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for

purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C .

§523, the allegations in the complaint are true and admitted by Defendant, and further, any debt

for disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under

this Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(l 9) of the Bankruptcy Code, 11 U.S.C. §523(a)(l 9).

                                                VIII.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                 IX.

         There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.



Dated:     J\,1m,,£    q , 2021

                                               UNITED STA TES DISTRICT JUDGE


                                                  5
          Case 1:21-cv-05009-LLS Document 12 Filed 06/09/21 Page 6 of 11
               Case 1:21-cv-05009-LLS Document 4 Filed 06/07/21 Page 6 of 11



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE
 COMMISSION,

                                        Plaintiff,
                                                                Case No. 1:21-CV-05009 LJ
                               v.

 CHAD CALICE, et al.,

                                       Defendants.



                          CONSENT OF DEFENDANT HOLLY HAND

          1.      Defendant Holly Hand ("Defendant"), waives service of a summons and the

complaint in this action ("Complaint"), enters a general appearance, and admits the Court's

jurisdiction over Defendant and over the subject matter of this action .

          2.      Without admitting or denying the allegations of the Complaint (except as

provided herein in paragraph 11 and except as to personal and subject matter jurisdiction, which

Defendant admits), Defendant hereby consents to the entry of the final judgment in the form

attached hereto ("Final Judgment") and incorporated by reference herein, which, among other

things:

                  (a)    permanently restrains and enjoins Defendant from violations of Section

                         17(a) of the Securities Act of 1933 [15 U.S .C. § 77q(a)], Section l0(b) of

                         the Securities Exchange Act of 1934 ("Exchange Act") [ 15 U.S .C. §

                         78j(b)] and Rule l0b-5 promulgated thereunder [17 C.F.R. § 240. l0b-5];

                         and




                                                                                                       . I
       Case 1:21-cv-05009-LLS Document 12 Filed 06/09/21 Page 7 of 11
             Case 1:21-cv-05009-LLS Document 4 Filed 06/07/21 Page 7 of 11




               (b)     orders Defendant to pay a civil penalty in the amount of $103,875

                       pursuant to Section 21A of the Exchange Act [15 U.S .C. § 78u-1], plus

                       post-judgment interest pursuant to 28 U.S .C. § 1961, according to the

                       following payment schedule: (1) $25,968.75, within 10 days of entry of

                       the Final Judgment; (2) $25,968.75, within 90 days of entry of the Final

                       Judgment; (3) $25,968.75, within 180 days of entry of the Final Judgment;

                       and (4) $25,968.75, within 270 days of entry of the Final Judgment.

       3.      Defendant agrees that she shall not seek or accept, directly or indirectly,

reimbursement or indemnification from any source, including but not limited to payment made

pursuant to any insurance policy, with regard to any civil penalty amounts that Defendant pays

pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof

are added to a distribution fund or otherwise used for the benefit of investors. Defendant further

agrees that she shall not claim, assert, or apply for a tax deduction or tax credit with regard to

any federal, state, or local tax for any penalty amounts that Defendant pays pursuant to the Final

Judgment, regardless of whether such penalty amounts or any part thereof are added to a

distribution fund or otherwise used for the benefit of investors.

       4.      Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

        5.     Defendant waives the right, if any, to a jury trial and to appeal from the entry of

the Final Judgment.

       6.      Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to



                                                  2
       Case 1:21-cv-05009-LLS Document 12 Filed 06/09/21 Page 8 of 11
          Case 1:21-cv-05009-LLS Document 4 Filed 06/07/21 Page 8 of 11



enter into this Consent.

        7.     Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.

        8.     Defendant will not oppose the enforcement of the Final Judgment on the ground,

if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.

       9.      Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

or declaration stating that Defendant has received and read a copy of the Final Judgment.

        10.     Consistent with 17 C.F.R. 202.S(f), this Consent resolves only the claims asserted

against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

that the Court' s entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences include, but are not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, a self-regulatory organization. This statutory disqualification has consequences that



                                                   3
       Case 1:21-cv-05009-LLS Document 12 Filed 06/09/21 Page 9 of 11
              Case 1:21-cv-05009-LLS Document 4 Filed 06/07/21 Page 9 of 11



are separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant understands that she shall not be permitted to contest the factual allegations of

the Complaint in this action.

        11.      Defendant understands and agrees to comply with the terms of 17 C.F.R.

§ 202.S(e), which provides in part that it is the Commission's policy "not to permit a defendant

or respondent to consent to a judgment or order that imposes a sanction while denying the

allegations in the Complaint or order for proceedings," and "a refusal to admit the allegations is

equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies

the allegations." As part of Defendant's agreement to comply with the terms of Section 202.S(e),

Defendant: (i) will not take any action or make or permit to be made any public statement

denying, directly or indirectly, any allegation in the Complaint or creating the impression that the

Complaint is without factual basis; (ii) will not make or permit to be made any public statement

to the effect that Defendant does not admit the allegations of the Complaint, or that this Consent

contains no admission of the allegations, without also stating that Defendant does not deny the

allegations; (iii) upon the filing of this Consent, Defendant hereby withdraws any papers filed in

this action to the extent that they deny any allegation in the Complaint; and (iv) stipulates solely

for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11

U.S .C. §523, that the allegations in the Complaint are true, and further, that any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under the

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section



                                                  4
       Case 1:21-cv-05009-LLS Document 12 Filed 06/09/21 Page 10 of 11
          Case 1:21-cv-05009-LLS Document 4 Filed 06/07/21 Page 10 of 11



523(a)(l9) of the Bankruptcy Code, 11 U.S .C. §523(a)(19). If Defendant breaches this

agreement, the Commission may petition the Court to vacate the Final Judgment and restore this

action to its active docket. Nothing in this paragraph affects Defendant's: (i) testimonial

obligations; or (ii) right to take legal or factual positions in litigation or other legal proceedings

in which the Commission is not a party.

        12.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

seek from the United States, or any agency, or any official of the United States acting in his or

her official capacity, directly or indirectly, reimbursement of attorney's fees or other fees,

expenses, or costs expended by Defendant to defend against this action . For these purposes,

Defendant agrees that Defendant is not the prevailing party in this action since the parties have

reached a good faith settlement.

        13.     Defendant agrees that the Commission may present the Final Judgment to the

Court for signature and entry without further notice.




                                                    5
         Case 1:21-cv-05009-LLS Document 12 Filed 06/09/21 Page 11 of 11
           Case 1:21-cv-05009-LLS Document 4 Filed 06/07/21 Page 11 of 11



         14.   Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.



Dated:    \9 \{~2021
       On ,L; b I 9 f Ii , 2021,      l/4uy J.IJttN/J          , a person known to me,
personally appeared before me and acknowledged executing the foregoing Consent.



                                                 Notary#:Ji          v1LL
                                                 Commission expires: //.of.~ I

                                                                    OfNISE MARIE A.L EU
                                                                                 )     .
                                                              NOtAU 4'UBLIC•SlAH OF NJW YORl<
                                                                     No . OlAl6HJ ·U1
                                                                 Quolllled In B1oome County
                                                              My Commission Expires November 09, 20"1' ~/

Approved as to form :



    ard M. Karam, Esq.
                        ~-----
Mazzoni Karam Peter & Valvano
                                      ------..


Suite 201 Bank Towers
321 Spruce St.
Scranton, PA 18503
Attorney for Defendant Holly Hand




                                                    6
